  Case: 1:21-cv-00292-MRB-KLL Doc #: 9 Filed: 07/29/21 Page: 1 of 2 PAGEID #: 61




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

Mario Gibson,

       Plaintiff,

               v.                                         Case No. 1:21cv292

City of Cincinnati, et al.,                               Judge Michael R. Barrett

       Defendant.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on July 13, 2021 (Doc. 8).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). No objections to the Magistrate Judge=s R&R (Doc. 8) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 8) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge, the

Complaint (Doc.6) is DISMISSED with prejudice pursuant to 28 U.S.C. § 1915A(b)(1),

with the exception of Plaintiff’s excessive-force cause of action against Defendant

Crawford in his individual capacity. See 28 U.S.C. § 1915A(b); and the Court

DECLINES to exercise supplemental jurisdiction under 28 U.S.C. § 1367(c)(3) over any

state-law claims against dismissed Defendants City of Cincinnati, Hamilton County




                                              1
 Case: 1:21-cv-00292-MRB-KLL Doc #: 9 Filed: 07/29/21 Page: 2 of 2 PAGEID #: 62




Sheriff’s Office, Lt. Reed, Lt. Buchanan, and Jail Investigator High and DISMISS any

such claims without prejudice.

      This Court certifies that pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing

reasons an appeal of this Order would not be taken in good faith. See McGore v.

Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds, Jones v.

Bock, 549 U.S. 199, 203 (2007).

      IT IS SO ORDERED.


                                                    s/Michael R. Barrett
                                                Michael R. Barrett, Judge
                                                United States District Court




                                           2
